Fourth Court of Appeals
                                 San Antonio, Texas

                                       January 19, 2018

                                     No. 04-17-00756-CV

                        IN THE INTEREST OF J.M.A.-H., ET AL,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-00165
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
         The appellant’s motion for extension of time to file brief is GRANTED. The appellant’s
brief is due on February 5, 2018.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court